Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 12, 2022 has been entered.  Claims 1-9 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed September 7, 2022.    

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because of the new ground of rejection.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2018/0264888 (Hinami).
Hinami discloses a motorcycle tire for running on rough terrain (paragraph 0024), comprising a tread having a block pattern (paragraph 0034), wherein 
The block pattern includes: a sea (grooves 9); a plurality of blocks (10), each block rising from the sea and having a land (10a); and a plurality of tie bars (rib 15), each tie bar rising from the sea (see Figures 2 and 3, paragraphs 0034 and 0052),
A plurality of block pairs (14, 14) are formed in the block pattern, each block pair including two adjacent ones of the plurality of blocks (see Figure 4),
The block pairs include a plurality of linked block pairs (see Figure 3 and 4, and paragraph 0060 which states the ribs (tie bars) may be the full length (100%) of the groove),
Each linked block pair includes two of the plurality of blocks (14, 14) and one of the plurality of tie bars (15), the tie bar of the linked block pair being interposed between the two blocks and linking the two blocks together (see Figure 4 and paragraph 0060 which states the ribs (tie bars) may be the full length (100%) of the groove, therefore linking the blocks), and
The tie bar of the linked block pair has a toe end edge (15c) having a height equal to or smaller than a height of the blocks and a heel end edge (15d) having a height smaller than the height of the toe end edge (see Figure 4, which depicts a front end 15c which has a height higher than the rear end 15d, and paragraphs 0058-0060 which explain the height of the front end 15c is 5-30% of the block height).
Regarding claim 2, Hinami further discloses that one of the tie bars has a height that continuously increases from the heel end edge toward the toe end edge (see Figure 3).
Regarding claim 4, Hinami also discloses an example where a ratio H2/Hb (H1/H2) in one of the linked block pairs is 20%, wherein H2 (H1) represents the height of the toe end edge and Hb (H2) represents the height of the blocks (see paragraph 0059 and Table 1).  
Regarding claim 9, Hinami discloses a motorcycle tire for running on rough terrain (paragraph 0024), comprising a tread having a block pattern (paragraph 0034), wherein 
The block pattern includes: a sea (grooves 9); a plurality of blocks (10), each block rising from the sea and having a land (10a); and a plurality of tie bars (rib 15), each tie bar rising from the sea (see Figures 2 and 3, paragraphs 0034 and 0052),
A plurality of block pairs (14, 14) are formed in the block pattern, each block pair including two adjacent ones of the plurality of blocks (see Figure 4),
The block pairs include a plurality of linked block pairs (see Figure 3 and 4, and paragraph 0060 which states the ribs (tie bars) may be the full length (100%) of the groove),
Each linked block pair includes two of the plurality of blocks (14, 14) and one of the plurality of tie bars (15), the tie bar of the linked block pair being interposed between the two blocks and linking the two blocks together (see Figure 4 and paragraph 0060 which states the ribs (tie bars) may be the full length (100%) of the groove, therefore linking the blocks), and
The tie bar of the linked block pair has a toe end (15c) having a height equal to or smaller than a height of the blocks and a heel end (15d) having a height smaller than the height of the toe end (see Figure 4, which depicts a front end 15c which has a height higher than the rear end 15d, and paragraphs 0058-0060 which explain the height of the front end 15c is 5-30% of the block height),
wherein one of the tie bars has a height that continuously increases all the way from the heel end toward the toe end (see Figure 3, paragraph 0060 which states the ribs (tie bars) may be the full length (100%) of the groove).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0264888 (Hinami).
Regarding claim 3, Hinami discloses a motorcycle for running of rough terrain as explained above.  Ishida does not state the specific angle formed between the heel end edge and the toe end edge; however, the angle depicted in Figure 3 appears to be an angle of 2 degrees or more.  While Figures are not necessarily to scale, it would have reasonably suggested to one having ordinary skill in the art that the angle formed could be 2 degrees or more.   
Regarding claim 5, Hinami discloses that the tread includes: a crown zone (Cr) located in the center the tread in an axial direction of the tire (see Figure 1, and paragraphs 0037-0039);
a pair of middle zones, each middle zone (Mi) being located outward of the crown zone in the axial direction (see Figure 1, and paragraph 0038),
and a pair of shoulder zones (Sh), each shoulder zone being located outward of the middle zones in the axial direction (see Figure 1, and paragraph 0038),
and a ratio N1/N in the crown zone is 10%  or more wherein N1 represents the number of the linked block pairs in which the height of the toe end is greater than the height of the heel end and N represents the number of all the block pairs (see paragraph 80, Table 1 where example 5 has ribs with 100% of the length of the groove, and Figure 2, which appears to show all the block pairs (100%) in the crown zone are linked block pairs), which is within applicant’s claimed range of 10% or more.  Although Hinami does not specifically recite that the crown zone it entirely made of linked block pairs, Figure 2 would reasonably suggest to one having ordinary skill in the art before the date of filing that all of the block pairs in the crown region are linked block pairs of the embodiment described in paragraphs 0056-0057.
Regarding claim 6, Hinami discloses that the land ratio in the block pattern is 5-30% (see paragraph 0040), which overlaps applicant’s claimed range of 13-60%.  The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claim 8, the disclosure of Hinami includes an example where the tire is mounted on a rear rim of a motorcycle (see paragraph 0067).  However, it would have been obvious to one having ordinary skill in the art the motorcycle tire disclosed by Hinami could be use on either a front or rear motorcycle rim.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by US 2018/0264888 (Hinami) in view of US 2012/0024443 (Ishida).
Hinami discloses a tire for a motorcycle as discussed above.  Hinami does not state the hardness of the rubber used in the linked block pairs; however, Ishida discloses a tire having a JIS-A hardness of the linked block pair of 75 (see paragraph 0073), which is within applicant’s claimed hardness range of 45-88.  Ishida teaches that providing motorcycle blocks with such a hardness produces a tire with improved grip performance (see paragraph 0038).  It would have been obvious to one having ordinary skill in the art before the date of filing to produce the tire blocks of Hinami using a rubber hardness of 75, in order to have a tire with a desirable grip performance.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENDY L BOSS whose telephone number is (571)272-7466. The examiner can normally be reached 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WENDY L BOSS/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749